IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ESTATE OF MARY AGNES               : No. 244 WAL 2018
LEWIS A/K/A MARY A. LEWIS,                :
DECEASED                                  :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
PETITION OF: RICHARD T. LEWIS             :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.